EXHIBIT 99.1 NEWS RELEASE For More Information Contact: Rodney L. Underdown (913-344-9395) Peggy Landon (913-344-9315) Chief Financial Officer Director of Investor Relations and Corporate Communications Compass Minerals Reports Fourth-Quarter and Full-Year 2011 Earnings OVERLAND PARK, Kan. (February 7, 2012) – Compass Minerals (NYSE: CMP) reports the following results of its fourth-quarter and full-year 2011 operations: Fourth-Quarter Highlights · Net earnings were $43.9 million ($1.31 per diluted share) compared with net earnings of $61.1 million ($1.83 per diluted share) in the fourth quarter of 2010. · These results include losses caused by the tornado that struck the company’s salt mine and salt evaporation plant in Goderich, ON, in August.Excluding the estimated effects of the tornado, the company’s fourth-quarter 2011 net earnings were $55.3 million ($1.65 per diluted share).In the fourth quarter of 2010, Compass Minerals’ net earnings excluding special items were $56.8 million ($1.70 per diluted share). · Unusually mild winter weather in North America also pressured salt segment operating earnings in the fourth quarter.Together, the effects of the tornado and mild winter weather more than offset underlying improvements in per-unit production costs and reduced salt segment operating earnings to $53.4 million from $76.3 million in the 2010 quarter. · A year-over-year improvement in average selling prices expanded the specialty fertilizer segment operating margin to 37 percent from 32 percent in the fourth quarter of 2010. Full-Year Highlights · Full-year net earnings were $149.0 million ($4.45 per diluted share) compared with net earnings of $150.6 million ($4.51 per diluted share) in 2010.Excluding the effects of the tornado from 2011 results and special tax items from 2010, 2011 net earnings increased 10 percent to $160.4 million ($4.79 per diluted share) compared with $146.3 million ($4.38 per diluted share) a year ago. · Improved pricing in both of Compass Minerals’ operating segments and strong salt demand prior to the current quarter increased sales 3 percent to $1,105.7 million from $1,068.9 million in 2010. Compass Minerals Page2 of 13 · Cash flow from operations was up $11.1 million, or 5 percent, to $252.3 million from $241.2 million in 2010. “Despite a series of unfavorable 2011 weather anomalies, Compass Minerals still delivered solid earnings as well as near record sales and cash generation. These achievements demonstrate the exceptional strength of the end markets we serve, coupled with the resilience of our valued employees and advantaged assets,” said Angelo Brisimitzakis, Compass Minerals president and CEO. “We believe the underlying gains we’ve made in both operating efficiencies and pricing will translate to sustainably improved financial performance moving forward.” Financial Results (in millions except per-share data) Three months ended December 31, Twelve months ended December 31, Sales $ Sales less shipping and handling (product sales) Operating earnings Operating margin 20
